Case 5:19-cv-01094-JFW-JDE Document 45 Filed 07/14/20 Page 1 of 1 Page ID #:339




   1
   2
   3
                                                                            JS-6
   4
   5
   6
   7                                  UNITED STATES DISTRICT COURT
   8             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
   9
  10 SHERLYN WILLIAMS, an individual;                      Case No. 5:19-cv-01094-JFW-JDEx
     LORING WINN WILLIAMS, an individual;
  11 and KYLE WILLIAMS, an individual,                     ORDER GRANTING JOINT
                                                           STIPULATION FOR
  12                         Plaintiffs,                   DISMISSAL OF ALL PARTIES
                                                           AND ALL FEDERAL CLAIMS
  13             v.                                        WITH PREJUDICE
  14 CITY OF CHINO, a municipality sued in its
     official capacity, ABRAHAM DURAN,
  15 MATTHEW BALLANTYNE, CHRIS
     AVALOS,
  16
                  Defendants.
  17
  18
  19             The Court, having reviewed and considered the parties’ Joint Stipulation for
  20 Dismissal of All Parties and All Federal Claims, With Prejudice and with good cause
  21 appearing, hereby dismisses all federal claims raised by Plaintiffs against Defendants
  22 as set forth in the First Amended Complaint.
  23             Furthermore, the Court hereby declines to exercise supplemental jurisdiction
  24 of Plaintiffs’ state law claims, pursuant to 28 U.S.C. § 13667(c)(3).
  25             IT IS SO ORDERED.
  26
       DATED: July 14, 2020
  27
                                                         HON. JOHN F. WALTER
  28                                                     UNITED STATES DISTRICT JUDGE
       01225.0043/657261.1
                                                   -1-              Case No. 5:19-cv-01094-JFW-JDE
